It is clear to me that the testimony as to the change of the brand on the other cow or heifer was admissible. I agree with Judge Morrow on that question.
I do not agree with my associates on the other question. The case cited by Judge Morrow is clearly not in point as a reading of the opinion therein will demonstrate. In that case it was expressly stated the defendant therein at no time made any explanation of his possession. In this case the reverse is true. The defendant herein when first found in possession of the two head of cattle claimed and explained he raised them, and the brands had not been changed, and that they were his property. The court in the charge held error did not assume either directly or indirectly that the cattle, or cow, was stolen but left that issue to be found by the jury, and required they should so believe — did not in any way take that question from the jury. The charge was proper and should have been given. In an entirely separate paragraph the court expressly told the jury that if they believed from the evidence appellant raised said cattle, or was the owner of it, or if they had a reasonable doubt thereof to acquit him. The charge was in every way proper and guarded appellant's rights.
This case should be affirmed. I dissent from its reversal.
                          ON REHEARING.                        February 5, 1919.